Emergency Motion for Injunction Denied; Petition for Writ of Mandamus
Denied and Opinion filed December 5, 2019.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-19-00927-CV



                     IN RE BABATUNDE AOGO, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                              328th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 17-DCV-244478

                                  OPINION

        On Tuesday, November 19, 2019, relator Babatunde Aogo filed a petition
for writ of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also
Tex. R. App. P. 52. In the petition, relator asks this court to compel the Honorable
John R. Milliard, presiding judge of the 328th District Court of Fort Bend County,
to vacate his first amended qualified domestic relations order signed October 31,
2019.
      Relator has also filed a motion for temporary relief, asking our court to issue
an injunction against the plan administrator pending our decision on the petition.
See Tex. R. App. P. 52.10.

      With certain exceptions, to obtain mandamus relief a relator must show both
that the trial court clearly abused its discretion and that relator has no adequate
remedy by appeal. In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex.
2004) (orig. proceeding). Relator has an adequate remedy by appeal. Relator can raise
his issues regarding the amended qualified domestic relations order (QDRO) on appeal.
See In re Husted, No. 14-13-00561-CV, 2013 WL 3958500 at *2 (Tex. App.—Houston
[14th Dist.] 2013, no pet.) (mem. op.) (denying mandamus relief because relator had
adequate remedy by appeal to address issues regarding QDRO). The Family Code
provides that QDRO proceedings “shall be conducted in the same manner as civil cases
generally.” Tex. Fam. Code Ann. § 9.102(d); see Tex. Civ. Prac. & Rem. Code Ann. §
51.012 (appeals in civil cases from final judgment).

      Relator has not shown that he is entitled to mandamus relief. We therefore
deny relator’s petition for writ of mandamus and motion for temporary relief.




                                         /s/       Charles A. Spain
                                                   Justice



Panel consists of Justices Zimmerer, Spain, and Hassan




                                               2